Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. T. Lavenue on 5-14-21.

The application has been amended as follows: In claim 6 on line 17, the term, “mounted on the high precision coordinating table” has been inserted before the term, “ ; “.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the metal processing system having two laser optical systems for cutting and respectively welding with a table for the work a computer controlled processing of the welding and cutting tools, a laser cutting head with an autofocus device, and a plasma cutting head mounted on the high precision cutting table that moves to perform the cutting, a cooling system for the laser tools, a cabinet for surrounding the table having at least two windows for viewing the work being processed, a fume extraction system for removing the processing exhaust, a robotic arm with 360 degrees of movement with the computer control comprising a CNC controller, as set forth in  the sole independent claim 6.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



               Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK H PASCHALL whose telephone number is (571)272-4784.  The examiner can normally be reached on m-f 8 am-4:30 pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ibrahime Abraham can be reached on 571 2705569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Mhp









/MARK H PASCHALL/Primary Examiner, Art Unit 3761